DETAILED ACTION
	This Office action is in response to application filed December 23, 2020.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment to claim 1.
The rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIMURA et al (2015/0040855) in view of WASHIO et al (2003/0039921) is withdrawn in view of the amendment to claim 1, now specifying a phthalamic acid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TSUCHIMURA et al (2015/0040855) and SHIBUI et al (2014/0349222). 
The claimed invention now recites the following:
    PNG
    media_image1.png
    630
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    607
    media_image2.png
    Greyscale

TSUCHIMURA et al disclose a photosensitive composition comprising the following polymer resin, photoacid generator, an organic carboxylic acid to help with scumming properties as stated in paragraph [0444],  a basic compound and a crosslinking agent as seen in paragraph [0198], Table 26 on page 196 shown below:
TSUCHIMURA et al disclose a 4-vinyl phenol polymer such as P-14 in Example 27N of Table 28 on page 197.   The teachings on page 66, paragraph [0419] suggest the mass % of the resin in the composition is in a preferred range of 50-85 mass % which falls in the claimed range as now recited in claim 1.
In Example 27N of Table 28, the photoacid is present in a mass % of 4.5, the crosslinking agent is present in a mass % of about 10% and the basic compound (diffusion inhibitor) is present in amount of 0.49 mass % which meet the amounts as now claimed in amended claim 1.
SHIBUI et al report a photosensitive resin composition comprising a mixture of a phenol polymer, a photoacid generator, a crosslinking agent and an organic acid, wherein the organic acid is phthalic acid as seen in Table 4, Example 44 on page 38 and 39.  
Applicants are directed to page 25, paragraph [0234] which disclose suitable and equivalent organic acids which include phthalamic acid, see below:
    PNG
    media_image3.png
    452
    407
    media_image3.png
    Greyscale

It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use a resin as reported in TSUCHIMURA et al and any of the particular additive components of SHIBUI et al such as a phthalamic acid in place of the phthalic acid in Example 44 of SHIBUI et al with the reasonable expectation of same or similar results for a composition high in sensitivity and improved alkali solubility as well as other photolithographic properties.
The rejection will remain absent any objective evidence demonstrating unexpected results over the closest prior art compositions containing a phthalic acid such as reported in SHIBUI et al and TSUCHUMURA et al, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
March 31, 2021